Allowable Subject Matter
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance:
With regard to claims 1, 8, and 13, the closest found prior art of, for example Marmey ‘148, does not disclose the claimed subject matter of a force testing machine validation apparatus for validating a test process using a force testing machine to measure forces involved in operation of a syringe arrangement, particularly a syringe arrangement including a staked-in needle prefilled syringe and a needle safety device cooperating with the staked-in needle prefilled syringe, the FTM validation apparatus having a syringe arrangement surrogate that is arranged in a holder, wherein the break loose part of the syringe arrangement surrogate has a carrier and a distal plunger movable relative to the carrier in an axial direction, and the distal plunger is connected to the carrier such that it is releasable by applying a force corresponding to the break loose force of the syringe arrangement as described by the claims.  Further, the prior art does not disclose wherein the injection force part of the syringe arrangement surrogate has a spring, an outer sleeve housing the spring and an intermediate plunger assembly extending into the outer sleeve, wherein a first rod member of the intermediate plunger assembly is movable relative to the outer sleeve in an axial direction and the spring is arranged to deform when the first rod member is moved in the axial direction into the outer sleeve, and wherein the syringe arrangement surrogate comprises a needle safety device activation force part arranged to mimic a needle safety device activation force of the syringe arrangement. Also, the claimed subject matter is not obvious when looking at the found prior art separately or in combination with each other.  Therefore the claims are found allowable over the current prior art as the current found prior art does not appear to disclose the above claimed subject matter or render it obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDDIE KIRKLAND III whose telephone number is (571)272-2232. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FREDDIE KIRKLAND III
Primary Examiner
Art Unit 2856



/Freddie Kirkland III/Primary Examiner, Art Unit 2856                                                                                                                                                                                                        5/6/2022